     Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 1 of 19




AFFIDAVIT OF UNITED STATES POSTAL INSPECTOR EDWARD PHILLIPS
                  IN SUPPORT OF COMPLAINT

      I, EDWARD PHILLIPS, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND
       1.      I am a Postal Inspector with the U.S. Postal Inspection Service (“USPIS”) and

have been in this role since July 2003. I am currently assigned to the Postal Inspection Service’s

Mail Theft and Financial Crimes Task Force, which is comprised of personnel from the USPIS,

Boston Police Department Special Investigation Unit, Homeland Security, State Department,

Treasury Department, Secret Service and the Canton, Cambridge and Yarmouth Police

Departments.

       2.      As a Postal Inspector with the Mail Theft and Financial Crimes Task Force, I

have participated in numerous investigations relating to mail theft and financial crimes, including

access device fraud and identity fraud. I have also participated in several narcotics investigations

and have received specialized training regarding investigative techniques, evidence collection

and evidence preservation.

                                 PURPOSE OF AFFIDAVIT

       3.      This affidavit is being submitted in support of a criminal complaint against the

following individuals:

       A. Kevens Louis (“LOUIS”);

       B. Peter Belony (“BELONY”);

       C. Lucson Appolon (“APPOLON”); and

       D. Fred Alcius (“ALCIUS”)

(collectively, the “TARGET SUBJECTS”), charging that beginning at least in or about August

2018 and continuing until present, each did knowingly and willfully conspire with each other and


                                                 1
      Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 2 of 19




others unknown1, to perpetuate a fraudulent scheme through the abuse of the United States Postal

Service’s (“USPS”) electronic Informed Delivery service in the Districts of Massachusetts,

Maine, and New Hampshire, all in violation of Title 18, United States Code, Section 1349

(Conspiracy to Commit Wire Fraud) (the “TARGET OFFENSE”).

        4.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other law enforcement officers and witnesses. This

affidavit does not purport to set forth all of my knowledge of, or investigation into, this matter.

Rather, it sets forth only those facts that are necessary and sufficient to establish probable

cause to believe that the TARGET SUBJECTS identified herein have committed the TARGET

OFFENSE.2

        5.       I have participated in the below described investigation since August of 2018. I

am familiar with the facts and circumstances of this investigation based on information I have

received from a variety of sources, including my own personal participation in the

investigation, oral and written reports made to me by other law enforcement officers, physical

surveillance, public records and business records.

                      BACKGROUND CONCERNING INFORMED DELIVERY

        6.       Informed Delivery is a free electronic notification service provided by the USPS

that gives residential and P.O. Box customers the ability to digitally preview their incoming

letter-sized mail and manage their packages.3


1
 While USPIS’ investigative efforts thus far have focused on the TARGET SUBJECTS, I am aware of other groups
being pursued both locally and nationally for committing similar crimes. Investigation into other potential co-
conspirators working with the TARGET SUBJECTS in furtherance of the TARGET OFFENSE is ongoing.
2
 The conduct also violates other federal offenses, including mail fraud (18 U.S.C. § 1341) wire fraud (18 U.S.C. §
1343), and identity theft (18 U.S.C. §§ 1028/1028A).
3
 Informed Delivery does not categorize mail based on which household member is the recipient. Therefore, an
Informed Delivery accountholder can also preview their spouse or children’s mail.

                                                         2
        Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 3 of 19




         7.       In order to obtain an Informed Delivery account, potential users must first enter

their address to confirm whether it is eligible. Assuming the address is eligible, potential users

choose a username, password, security questions, and responses to those questions. Potential

users also provide an email address and can choose to verify their identity by receiving an email

or a letter at their physical residence. In some instances, potential users must also answer

knowledge-based questions, which direct the respondent to verify personal details about

themselves, such as prior addresses and their Social Security Number.

         8.       After the subscription is confirmed, Informed Delivery users can choose to log

into their accounts to view incoming mail or can elect to receive emails containing images of the

exterior address side of the incoming mail. The emails also include the mail’s estimated arrival

date.

        PROBABLE CAUSE TO BELIEVE THAT FEDERAL CRIMES WERE COMMITTED

         9.       The investigation to date causes me to believe that from approximately August

2018 through at least January 2019, the TARGET SUBJECTS engaged in a conspiracy to

commit wire fraud, in violation of Title 18 United States Code, Section 1349, through the use of

Informed Delivery as set forth herein.

         10.      Based upon my training and experience, I believe the TARGET SUBJECTS

access victims’ personal identifying information, including names, Social Security Numbers, dates

of birth, and addresses on the “dark web”4 or on other forums, and then use the information to open

credit cards in the victim’s names.

         11.      The TARGET SUBJECTS then subscribe to Informed Delivery using the victims’

personal identifying information and a fraudulent email address created by the TARGET



4
  The “dark web” is the portion of the Internet that is intentionally hidden from search engines and generally
requires specific software, configurations, or authorization to access.
                                                          3
     Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 4 of 19




SUBJECTS for this purpose, in order to track the delivery of credit cards to the victims’ residential

mailboxes.

       12.     Generally, the TARGET SUBJECTS are careful to sign up for Informed Delivery

accounts and credit cards using IP addresses that are not directly attributable to them, such as Wi-Fi

at hotels and at public libraries. As set forth below however, in some instances the TARGET

SUBJECTS inadvertently used IP addresses directly or indirectly attributable to them.

       13.     After signing up for Informed Delivery, the TARGET SUBJECTS sign up for credit

cards in the same victim’s names, and subsequently intercept the credit cards at the victims’

mailboxes before the victims can receive them and use those credit cards at ATMs and to purchase

gift cards and other items for resale at Apple and Walmart, among other retail establishments.

       14.     While the TARGET SUBJECTS are residents of Florida, they travel to other states,

including Massachusetts and Maine to carry out the TARGET OFFENSE. The TARGET

SUBJECTS generally target victims who live in wooded residential areas in relatively affluent

suburbs with large lots and lengthy driveways to avoid detection by victim homeowners.

       15.     In August 2018, USPIS and local Massachusetts police departments began

receiving mail theft and credit card fraud complaints in the Concord, Sherborn, Norfolk, and

Weston areas. Victims reported that credit cards in their names were ordered without their

knowledge and were then used at Apple and Walmart locations around the Boston, South

Shore and Metro-west areas. Complaints from these Massachusetts towns continued through

October 2018. Similarly, on or about December 24,, 2018 through January 3, 2019, multiple

victims from Kittery Point, Maine reported KeyBank credit cards that they had not ordered

were used at Apple and Walmart locations in New Hampshire and Maine.

       16.     As set forth further below, video surveillance from Apple and Walmart reveal

the victims’ cards were used by individuals whose physical appearance matches the license
                                                  4
          Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 5 of 19




and social media photos of the TARGET SUBJECTS. IP information and electronic evidence

gathered from the TARGET SUBJECTS personal Gmail accounts and from the fraudulent

Informed Delivery accounts further underscores the TARGET SUBJECTS’ involvement.

     I.    Flight Record Information Obtained to Date Places the TARGET SUBJECTS in
           Boston and Maine

           17.   Flight record information gathered to date5 shows that the TARGET SUBJECTS

frequently flew from Fort Lauderdale, Florida to Boston, and from Boston back to Fort

Lauderdale during the relevant time period. For example, flight records show the following:

                 a. APPOLON, BELONY AND ALCIUS flew from Fort Lauderdale to Boston on
                    August 21, 2018 on Spirit on flight number NK610;
                 b. LOUIS flew from Fort Lauderdale to Boston on August 22, 2018 on Spirit flight
                    number NK610; and
                 c. BELONY flew from Fort Lauderdale to Boston on October 18, 2018 on
                    Spirit flight number NK610 and from Boston to Fort Lauderdale on October
                    19, 2018 on spirit flight number NK615
           18.   Flight record information also places ALCIUS, LOUIS and BELONY in Maine at

the same time USPIS began receiving complaints of credit card fraud and mail theft.

Specifically, flight records show that on December 24, 2018, ALCIUS, LOUIS, and BELONY

flew from Fort Lauderdale to John F. Kennedy Airport (“JFK”) in New York City, New York,

on JetBlue flight number 002 and from JFK to Portland, Maine on JetBlue flight number 108.

On January 3, 2019, LOUIS flew from Boston to Jacksonville, Florida on JetBlue flight number

2009, and from Jacksonville to Fort Lauderdale on JetBlue flight number 1017.

    II.    Rental Car Surveillance and Records Underscore the TARGET SUBJECTS’
           Involvement in the TARGET OFFENSE

           19.   Rental car information and video surveillance further demonstrates that the



5
  This investigation is ongoing, and as such not all flight carriers have provided records at this time. Upon
information and belief, the TARGET SUBJECTS utilized other carriers aside from JetBlue and Spirit Airlines
(“Spirit”), and as such the below is intended to be only a representative example of the TARGET SUBJECTS flight
patterns.
                                                       5
      Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 6 of 19




TARGET SUBJECTS rented vehicles in a manner consistent with the travel necessary to

perpetuate the TARGET OFFENSE. On or about August 21, 2018, records show that ALCIUS

rented a Volvo XC6 from an Avis located at 15 Transportation Way, East Boston, Massachusetts

02128, bearing license plate NY JBC4439 (the “Volvo”)6. He returned the Volvo on or about

September 19, 2018.

        20.      On September 19, 2018, video surveillance7 depicts ALCIUS, APPOLON, and

LOUIS renting a Chevy Traverse bearing New York license plate HZY5955 (the “Chevy

Traverse”) from the same Avis location. Business records from Avis confirm that ALCIUS was

the signatory to the rental agreement.




        21.      On September 21, 2018, at approximately 3:08 p.m. (EDT), video surveillance

from a trail camera installed by law enforcement captured the Chevy Traverse stopping in front

of the mailbox at Victim 1’s house. Still footage reveals the hand of a black male8 wearing a


6
 The Sherborn Police Department reported that on August 28, 2018, a Sherborn resident reported hearing his
mailbox close as a vehicle matching the description of the Volvo sped away.
7
  In the Avis video footage, and as shown in the still image below, LOUIS is shown wearing a long sleeved green,
red, and yellow sweat suit. LOUIS is shown wearing the same sweat suit in additional video footage obtained
during this investigation, as noted infra, and in a video posted to his personal Instagram account on February 21,
2019.


                                                         6
       Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 7 of 19




garment with a black, white, and yellow sleeve reaching into the mailbox.




        22.      USPS records reveal that on September 10, 2018, the Target Subjects signed up

for Informed Delivery using the name and address of Victim 1, a Weston, Massachusetts

resident. The Target Subjects signed up for Informed Delivery using the email address

love4boston508@gmail. com.9

        23.      Information obtained from local Massachusetts police departments demonstrates

that during the time the Chevy Traverse was being used by the TARGET SUBJECTS, it was

“queried” for suspicious activity around residential areas by officers in both Sherborn and

Wellesley, Massachusetts.

III.    Representative Transactions by Members of the Conspiracy

        24.      While the parameters of the TARGET SUBJECTS’ various roles in the


8
 LOUIS is shown wearing a garment with the same sleeves in video footage obtained during this investigation.
Specifically, LOUIS is shown on December 26, 2018 at Walmart in Scarborough, Maine using a victim’s KeyBank
card (ending in 0884).
9
  Google is able to determine when one or more users log into multiple Gmail accounts from the same web browser
through the use of “machine cookies,” which enable the end user to select a specific account from all those accessed
from the same device. These shared cookies indicate that the same device accessed both accounts. As set forth in
further detail below, the email address love4boston508@gmail.com is linked by machine cookies to
vickyou6@gmail.com, an email address used by one or more of the TARGET SUBJECTS, including BELONY, to
book flights in furtherance of the TARGET OFFENSE and to sign up for fraudulent Informed Delivery accounts
and bank accounts.
                                                         7
     Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 8 of 19




conspiracy are not wholly defined at this stage of the investigation, each of the TARGET

SUBJECTS appear to be involved in one or more of the critical steps in carrying out the

conspiracy, namely in (1) creating fraudulent Informed Delivery accounts and opening bank

accounts in victims’ names, (2) physically retrieving the credit cards and other mail items from

victim’s mailboxes, and (3) using the victims’ credit cards in fraudulent transactions. For

example, BELONY’s personal email address was used to sign up for numerous Informed

Delivery and KeyBank Accounts, LOUIS’s T-Mobile phone was used to access a KeyBank

account opened in a victim’s name, APPOLON’s personal email address shares an IP address

with logins to fraudulent Informed Delivery accounts and is linked to a fraudulent Informed

Delivery account, and ALCIUS rented the Volvo and Chevy queried by law enforcement.

       25.     Each of the TARGET SUBJECTS is repeatedly present on video surveillance, in

most instances with one or more other members of the conspiracy, using the victims’ credit cards

at the same exact times bank records indicate the fraudulent transactions occurred. Notably, in

some instances, the TARGET SUBJECTS attempt to disassociate with one another when

entering or leaving Apple and Walmart, and cover their faces and/or heads, demonstrating they

are aware of the illegality of their conduct.

       26.     In sum, the TARGET SUBJECTS engaged in dozens of fraudulent transactions

between August 2018 and January 2019 with estimated losses of at least $174,000 and exposure

of over $1.2 million. The transactions set forth below are representative examples only, which

involve either electronic evidence, video evidence, or both.

       A. PETER BELONY

       i) BELONY’S Personal Email Address Is Used To Sign Up For Informed Delivery and
          KeyBank Accounts In Victims’ Names

       27.     Through open source data and social media websites, I determined that BELONY


                                                8
      Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 9 of 19




uses pjean108@yahoo.com as his personal email address and trymeagain93@yahoo.com as the

recovery email address10 for pjean108@yahoo.com.

        28.      Although in most instances, the TARGET SUBJECTS operated covertly, utilizing

newly created email accounts to sign up for fraudulent Informed Delivery accounts, on several

occasions, one or more of the TARGET SUBJECTS used BELONY’s personal email addresses

to sign up for Informed Delivery and KeyBank credit cards in third-party victims’ names.11

        ii) The Fraudulent Email Account vickyou6@gmail.com Contains Airline Tickets and
            Other Receipts Directly Attributable to BELONY

        29.      The email address vickyou6@gmail.com, referenced in footnote 7 and infra is

also directly tied to BELONY.

        30.      A search warrant return for vickyou6@gmail.com shows that the email account

was used almost solely in furtherance of the TARGET OFFENSE. The account contains

photographs of victim information and mail items, and a screenshot of a fraudulent Santander

bank signup that one or more of the TARGET SUBJECTS sent to BELONY at trymeagain93

@yahoo.com. It also contains numerous items directly attributable to BELONY, including

airline tickets to/from Boston and emails from the Seminole Casino addressed to him.

        iii) BELONY and APPOLON Use Victim 2’s Credit Card at Apple

        31.      On or about August 16, 2018, one or more of the TARGET SUBJECTS signed up

for a KeyBank card using the name, Social Security Number, date of birth, and address of Victim


10
  By its nature, account recovery information is provided by the account holder as a means to ensure the account
holder can still access his or her account in the event of a stolen or forgotten password. Necessarily, account
recovery information must also belong to or be controlled by the account holder, otherwise the account holder could
not utilize the recovery account as an alternative method to gain access to his/her account.
11
  For example, on August 18, 2018, one or more of the TARGET SUBJECTS used trymeagain93@yahoo.com to
sign up for a KeyBank account using the name, Social Security Number, date of birth, and address of a victim in
Massachusetts. On September 13, 2018, one or more of the TARGET SUBJECTS used pjean108@yahoo.com to
sign up for at least three Informed Delivery accounts at addresses in Massachusetts. On the same date, one or more
of the TARGET SUBJECTS used the same email address to sign up for two KeyBank accounts using the name,
Social Security Number, date of birth, and address of two additional victims in Massachusetts.
                                                         9
    Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 10 of 19




2, a Sherborn, Massachusetts resident, and the email address vickyou6@gmail.com.

       32.     Bank records and Apple surveillance shows that on August 24, 2018 at

approximately 5:43 p.m. (EDT) BELONY and APPOLON entered the Apple Store at 815

Boylston Street, Boston, Massachusetts 02467 and used a KeyBank credit card registered in

Victim 2’s name (ending in 7916) to purchase an Apple iPhone X.

       33.     On August 25, 2018, bank records demonstrate Victim 2’s credit card was used

again to purchase four Apple iPhone X’s at the same Apple store.

       iv) BELONY and ALCIUS Use Victim 3’s Credit Card at Walmart and Apple

       34.     On December 15, 2018, one or more of the TARGET SUBJECTS signed up for a

KeyBank card using the name, Social Security Number, date of birth, and address of Victim 3, a

Kittery, Maine resident, and the email address innocent20151@gmail.com.

       35.     Bank records and Walmart video surveillance show that on December 26, 2018,

ALCIUS and BELONY used a KeyBank credit card registered in Victim 3’s name (ending in

3034) to purchase seven gift cards and a mobile phone at the Walmart located at 30 Landing

Road, Windham, Maine 04062.

       36.     Bank records and Apple video surveillance show that on December 29, 2018, at

approximately 7:30 p.m. (EST) ALCIUS and BELONY used a KeyBank card issued in a

fictitious name, linked to the KeyBank account registered in Victim 3’s name, to purchase four

iPhone Xs and urBeats3 wired earphones at the Apple Store located at The Mall of New

Hampshire, 1500 S. Willow Street, Manchester, New Hampshire 03103. In this video, ALCIUS

is wearing a knit Chicago Bulls hat. ALCIUS is depicted wearing the same exact hat in a March

19, 2017 photograph on his social media account, in posts on LOUIS’ social media account

dated March 19, 2017, March 20, 2017, March 24, 2017 and April 2, 2017, and in additional

video surveillance obtained during this investigation, as referenced infra in paragraph 72.
                                                10
    Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 11 of 19




       B. KEVENS LOUIS

       i) LOUIS and ALCIUS Use Victim 4’s Credit Card at Apple

       37.     On or about August 16, 2018, one or more of the TARGET SUBJECTS signed up

for a KeyBank card using the name, Social Security Number, date of birth, and address of Victim

4, a Sherborn, Massachusetts resident, using the email address loveorhate20151@gmail.com.

       38.     On August 17, 2018, one or more of the TARGET SUBJECTS signed up for

Informed Delivery using the name and address of Victim 4 and the email address lifegoeson2018

1@gmail.com.

       39.     On August 29, 2018, at approximately 1:21 p.m. (EDT) LOUIS and ALCIUS

entered the Apple Store at Solomon Pond Mall, 601 Donald Lynch Boulevard, Marlborough,

Massachusetts 01752. Bank records and Apple surveillance show LOUIS and ALCIUS using a

credit card registered in Victim 4’s name (ending in 2504) to purchase 4 Apple iPhone X’s and

one set of air pods. LOUIS is shown wearing the same sweat suit referenced in footnote 7,

supra. ALCIUS is shown wearing the Chicago Bulls hat, and a red tee shirt that has the words
                                              11
     Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 12 of 19




“ALL ABOUT THE MULA” written on it in white capital letters, as shown below:




        ii) LOUIS, ALCIUS, and BELONY Use Victim 5 and Victim 6’s Credit Cards at
            Walmart, and Victim 5’s Fraudulent KeyBank Account is Accessed By LOUIS on his
            T-Mobile Phone

        40.      On or about September 12, 2018, one or more of the TARGET SUBJECTS

signed up for a KeyBank credit card using the name, Social Security Number, date of birth, and

address of Victim 5, a Norfolk, Massachusetts resident, and the email julianneflightagent@gmail

.com.

        41.      On or about September 12, 2018, one or more of the TARGET SUBJECTS

signed up for Informed Delivery and created two different accounts using the name and address

of Victim 5, and the email addresses nozoeleftbehind123@gmail. com12 and sacconej123


12
 Upon information and belief, the phrase “nozoeleftbehind” is a reference to Zoe Pound, a Miami-based gang
whose criminal activities include drug trafficking, extortion, home invasion, human smuggling, money laundering,
                                                       12
        Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 13 of 19




@gmail.com.

           42.      On or about September 16, 2018, one or more of the TARGET SUBJECTS

accessed the julianneflightagent@gmail.com account using the IP address13 2607:fb90:689d:a50

6 :8851:227b:6d3c:13d7 (“IP Address #1”).

           43.      Using open source materials, I confirmed that the IP Address #1 belongs to T-

Mobile. T-Mobile records show that IP Address #1 was assigned14 to subscriber LOUIS.

           44.      On September 18, 2018, at approximately 6:00 p.m. (EDT), video surveillance

depicts LOUIS, ALCIUS and BELONY, entering Walmart located at 66 Parkhurst Rd.,

Chelmsford, Massachusetts 01824. Bank records and Walmart video surveillance shows LOUIS,

BELONY, and ALCIUS using a KeyBank credit card registered in Victim 5’s name (ending in

3561) and a KeyBank credit card registered in the name of Victim 6, a Weston, Massachusetts

resident, (ending in 2082) to purchase approximately $4,800 worth of gift cards. Notably,

LOUIS is shown wearing the same sweat suit referenced in footnote 6, supra, and ALCIUS is

again shown wearing the same Chicago Bulls hat.

           iii) LOUIS and ALCIUS Use Victim 7’s Credit Card at Walmart

           45.      On or about September 8, 2018, one or more of the TARGET SUBJECTS signed

up for a KeyBank credit card using the name, Social Security Number, date of birth, and address

of Victim 7, a Concord, Massachusetts resident, and the email address bostonteam2020@gmail.

com.



and racketeering. LOUIS’ Instagram account repeatedly uses the hashtag #nozoeleftbehind. Additionally, USPIS
has discovered numerous other fraudulent Informed Delivery accounts created using email addresses with the same
phrase “nozoeleftbehind” with various numbers added at the end.
13
 On or about September 17, 2018, one or more of the TARGET SUBJECTS logged into a fraudulent Informed
Delivery account created on September 16, 2018, using the email address jugseason1804@gmail.com via IP
Address #1.
14
     LOUIS has since closed this account.
                                                      13
     Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 14 of 19




        46.      The recovery email address for bostonteam2020@gmail.com is rjohnson33@

ymail.com. On or about August 27, 2018, the credit card of Victim 2 was used to pay for a five-

night stay at the Days Inn in Shrewsbury, Massachusetts. The name provided to the Days Inn in

conjunction with the reservation was “Robert Johnson”. A copy of “Robert Johnson’s” Florida

license depicts an individual who appears to be ALCIUS.

        47.      Google subpoena returns reveal that one or more of the TARGET SUBJECTS

logged into bostonteam2020@gmail.com on September 8, 2018, via the IP address

96.92.158.209, (“IP Address #2”). IP Address #2 was also used to log into APPOLON’S

personal email address, youngaj62@gmail.com, on September 14, 2018 and the following email

addresses between September 7 and September 12, 2018 (all of which were used in connection

with fraudulent Informed Delivery signups in Massachusetts): love4boston508 @gmail.com,

mariapineda20150@gmail.com, nancymoore617@gmail.com15, and vickyou6@gmail.com. IP

Address #2 is assigned via Comcast to a Motel 6 located at 1668 Worcester Rd, Framingham,

Massachusetts 01762.16

        48.      On September 19, 2018 at approximately 4:57 p.m. (EDT), video surveillance

depicts LOUIS and ALCIUS entering Walmart at 200 Otis Street, Northborough, Massachusetts

01532. Bank records and Walmart video surveillance show LOUIS and ALCIUS using a

KeyBank credit card registered in Victim 7’s name (ending in 6034) to purchase approximately

$3,197.22 of gift cards, a mobile phone and men’s clothing.

        C. LUCSON APPOLON

15
  As set forth infra, nancymoore617@gmail.com is also linked to APPOLON’s personal email account via machine
cookies.
16
  At this stage of the investigation, I believe that the TARGET SUBJECTS were staying at this hotel using fake
identification documents. While I am aware the TARGET SUBJECTS used the alias Robert Johnson (at Days Inn)
and Penny Fasel (at a La Quinta Inn), it has not yet been determined what identity the TARGET SUBJECTS were
using at the Motel 6.

                                                      14
        Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 15 of 19




           i) APPOLON’S Personal Email Account Shares IP Address With Fraudulent Informed
              Delivery Accounts and Is Linked By Cookies to Fraudulent Informed Delivery
              Account

           49.      Account logins for APPOLON’s personal email addresses match IP logins for

fraudulent Informed Delivery signups and share machine cookies with a fraudulent Informed

Delivery account.

           50.      Through open source information, flight records17, and social media accounts, I

determined that APPOLON uses youngaj62@gmail.com as his personal email address and

rorolone@yahoo.com, as a recovery email address for youngaj62@gmail.com, evidencing that

he has access to both email accounts.

           51.      The IP address 68.114.85.32 (“IP Address #3”) is linked to both fraudulent

Informed Delivery signups18 on September 15, and September 16, 2018 and to account logins for

youngaj62@gmail.com and rorolone@yahoo.com on September 16, 2018.

           52.      IP Address #3 belongs to a Super 8 Motel19 in Sturbridge, Massachusetts.

           ii) APPOLON Uses Victim 8’s Credit Card at Walmart

           53.      On or about September 7, 2018, one or more of the TARGET SUBJECTS used

the name, Social Security Number, date of birth, and address of Victim 8, a Concord,

Massachusetts resident, to sign up for a fraudulent KeyBank account using the email address

mariapineda20150@gmail.com.20


17
     APPOLON provided the same email address to Spirit in connection with his September 26, 2018 flight.
18
  The four Informed Delivery accounts that were set up using the IP Address #3 used the email addresses
youboy5090@gmail.com, jugseason1804@gmail.com, vickyou6@gmail.com, and playerhard@yopmail.com and
pertained to victim addresses in Concord and Weston, Massachusetts. As set forth in paragraph 42 supra,
jugseason1804@gmail.com was accessed via IP Address #1, assigned to LOUIS.
19
  At this stage of the investigation, I believe that the TARGET SUBJECTS were staying at this hotel using fake
identification documents. It has not yet been determined what identity the TARGET SUBJECTS were using.
20
  IP Address #2, used to log into APPOLON’s personal Gmail account on September 14, 2018, was also used to log
into mariapineda20150@gmail.com on September 7, 2018, as set forth supra in paragraph 47.
                                                         15
    Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 16 of 19




       54.     On or about September 15, 2018 one or more of the TARGET SUBJECTS used

Victim 8’s name and address to sign up for a fraudulent Informed Delivery accounts using the

email address livelife20181@gmail.com.

       55.     On September 16, 2018, at approximately 3:30 p.m. (EDT) APPOLON and

ALCIUS entered Walmart located at 25 Tobias Boland Way, Worcester, Massachusetts 01607.

Walmart video surveillance depicts APPOLON and ALCIUS using a KeyBank credit card

registered in Victim 8’s name (ending in 2934) to purchase six Visa prepaid gift cards.

       iii) APPOLON Uses Victim 9’s Credit Card at Santander ATM

       56.     On or about September 12, 2018, one or more of the TARGET SUBJECTS used

Victim 9’s name, Social Security Number, date of birth, and address to sign up for a fraudulent

Santander account using the email address nancymoore617@ gmail.com. APPOLON’s personal

email account, youngaj62@gmail.com is linked by cookies to nancymoore617@gmail.com,

meaning the same individual signed into the two accounts using the same device.

       57.     On September 13, 2018, one or more of the TARGET SUBJECTS signed up for a

fraudulent Informed Delivery account with Victim 9’s name and address, again using the email

address nancymoore617@gmail. com.

       58.     On September 18, 2018 at approximately 9:20 p.m. (EDT), Santander video

surveillance depicts APPOLON using a Santander card registered in Victim 9’s name (ending in

0541) to withdraw approximately $500 from the Santander ATM located at 379 Main Street,

Sturbridge, Massachusetts 01566.

       D. FRED ALCIUS

       i) ALCIUS Uses Victim 10’s Credit Card at Santander ATM

       59.     On September 10, 2018, one or more of the TARGET SUBJECTS used the name,

Social Security Number, date of birth, and address of Victim 10, a resident of Concord,

                                               16
        Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 17 of 19




Massachusetts to sign up for a fraudulent Santander account using the email address

keyislife23@gmail.com.

           60.     On September 11, 2018, one or more of the TARGET SUBJECTS used the same

information to sign Victim 10 up for a second Santander credit card, again using the email

address keyislife23@gmail.com.

           61.     On the same date, one or more of the TARGET SUBJECTS signed up for an

Informed Delivery account using Victim 10’s name and address and the email address

magic4good44+mike@gmail.com.21

           62.     On September 17, 2018 at approximately 9:15 p.m. (EDT), Santander video

surveillance depicts ALCIUS attempting to use a Santander card registered in Victim 10’s name

(ending in 6249) to withdraw funds from the Santander ATM located at 6 Francis Street, Boston,

Massachusetts 02115.

           63.     In the video, ALCIUS is again wearing the same Chicago Bulls hat and the same

“ALL ABOUT THE MULA” tee shirt.

           ii) ALCIUS uses Victim 11’s Credit Card at Santander ATM

           64.     On September 18, 2018, at approximately 7:00 p.m. (EDT), Santander video

surveillance again shows ALCIUS, accompanied by APPOLON, using a Santander card

registered in Victim 11’s name (ending in 9661) to withdraw approximately $500 from the

Santander ATM located at 1 Wood St., Lowell, Massachusetts 01851. ALCIUS is wearing the

same Chicago Bulls hat in the video.

           iii) ALCIUS uses Victim 12’s Credit Cards in Maine and in Florida

           65.     On December 14, 2018, one or more of the TARGET SUBJECTS used the name,




21
     Notably, the Informed Delivery username one or more of the TARGET SUBJECTS chose was keylife2016.
                                                      17
    Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 18 of 19




Social Security Number, date of birth, and address of Victim 12, a resident of Kittery, Maine to

sign up for a fraudulent KeyBank account, using the email address oldfart19291@yahoo.com.

       66.     On December 16, 2018, one or more of the TARGET SUBJECTS signed up for a

fraudulent Informed Delivery account using Victim 12’s name and address, and the email

schroeder19551@gmail.com.

       67.     On December 26, 2018, at approximately 4:40 p.m. (EST) ALCIUS and

BELONY entered Apple at Maine Mall, 364 Maine Mall Rd Suite E107, South Portland, Maine

04106 and used a KeyBank credit card registered in Victim 12’s name (ending in 9684) to

purchase four Apple iPhone X’s and a silicone case.

       68.     On December 28, 2018, video footage and bank records show ALCIUS using

Victim 12’s KeyBank card again, this time to purchase four VISA prepaid cards at the Walmart,

500 Gallery Blvd., Scarborough, Maine 04074.

       69.     On or about December 27, 2018, one or more of the TARGET SUBJECTS used

the name, Social Security Number, date of birth, and address of Victim 12, to sign up for a

fraudulent Bank of America account (the “BOA Account”).

       70.     On or about December 27, 2018, a client of Victim 12’s wrote him a check for

$1400 as payment for Victim 12’s consulting services. When Victim 12 did not receive the

check, he called the client who informed him that the check had already been deposited.

       71.     Records and video surveillance from Bank of America show that on or about

January 8, 2019, ALCIUS deposited the check for $1400 into the BOA Account at a Bank of

America ATM located in the Maine Mall, South Portland, Maine 04106.

       72.     On January 12, 2019, video footage from a Bank of America ATM in Lauderhill,

Florida shows ALCIUS, withdrawing $200 from the BOA Account. In the video, ALCIUS is

again wearing the same Chicago Bulls knit hat and is attempting to cover his face with his
                                               18
    Case 1:19-cr-10188-DPW Document 4-1 Filed 04/09/19 Page 19 of 19




iPhone.




                                        CONCLUSION

       Based upon the foregoing, I have probable cause to believe that LOUIS, BELONY,

APPOLON, and ALCIUS have committed the crime of conspiracy to commit wire fraud, in

violation of Title 18 United States Code, Section 1349.
                                                          9th
Sworn to under the pains and penalties of perjury, this ___ day of April, 2019.




                                                    Edward Phillips
                                                    Postal Inspector
                                                    United States Postal Inspection Service


Subscribed and sworn to before me
on April 8, 2019


_________________________________________
UNITED STATES MAGISTRATE JUDGE




                                               19
